—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered September 9, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Defendant’s acts were ’’imminently dangerous and presented a very high risk of death” to the victim, and were ’’committed under circumstances which evidenced a wanton indifference to human life or a depravity of mind” (People v Register, 60 NY2d 270, 274, cert denied 466 US 953). Indeed, an eyewitness watched from close range as defendant and his cohorts chased, surrounded, beat, and stabbed the unarmed, retreating victim in a subway car. Defendant never stopped punching and kicking the victim during the brutal attack, effectively thwarting any chance for the victim to evade the onslaught.
*146The court properly instructed the jury regarding the definition of depraved indifference to human life. Defendant’s remaining challenge to the court’s charge is unpreserved and would not, in any event, require reversal (People v Tillery, 220 AD2d 251, lv denied 87 NY2d 851). Concur—Rosenberger, J. P., Rubin, Williams and Andrias, JJ.